PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 11,028,814
Issue Date: June 8, 2021
Application No. 15/973,982
Filed: May 8, 2018
Attorney Docket No.  83858.16P01279_US
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund received April 29, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]n April 22, 2021 we paid and the USPTO received the Petition fee ($140) . . . but the USPTO did not receive the QPIDS and the RCE due to a USPTO system error.  On April 27, 2021, we paid and the Office received the Petition fee ($140) again”. 

On April 22, 2021 a petition fee of $140 was received, however a petition was not filed.  On April 27, 2021 an epetition was filed and granted on April 27, 2021, along with a payment of the petition fee.  This fee was a duplicate payment of the petition fee and was not required.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 was refunded to petitioner’s credit card on July 7, 2021.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions